 


 HJ 124 ENR: Continuing Appropriations Resolution, 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA 
One Hundred Thirteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. J. RES. 124 
 
JOINT RESOLUTION 
Making continuing appropriations for fiscal year 2015, and for other purposes. 
 
 
That the following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the several departments, agencies, corporations, and other organizational units of Government for fiscal year 2015, and for other purposes, namely: 
101. 
(a)Such amounts as may be necessary, at a rate for operations as provided in the applicable appropriations Acts for fiscal year 2014 and under the authority and conditions provided in such Acts, for continuing projects or activities (including the costs of direct loans and loan guarantees) that are not otherwise specifically provided for in this joint resolution, that were conducted in fiscal year 2014, and for which appropriations, funds, or other authority were made available in the following appropriations Acts: 
(1)The Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2014 (division A of Public Law 113–76). 
(2)The Commerce, Justice, Science, and Related Agencies Appropriations Act, 2014 (division B of Public Law 113–76). 
(3)The Department of Defense Appropriations Act, 2014 (division C of Public Law 113–76). 
(4)The Energy and Water Development and Related Agencies Appropriations Act, 2014 (division D of Public Law 113–76). 
(5)The Financial Services and General Government Appropriations Act, 2014 (division E of Public Law 113–76). 
(6)The Department of Homeland Security Appropriations Act, 2014 (division F of Public Law 113–76). 
(7)The Department of the Interior, Environment, and Related Agencies Appropriations Act, 2014 (division G of Public Law 113–76). 
(8)The Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2014 (division H of Public Law 113–76). 
(9)The Legislative Branch Appropriations Act, 2014 (division I of Public Law 113–76). 
(10)The Military Construction and Veterans Affairs, and Related Agencies Appropriations Act, 2014 (division J of Public Law 113–76). 
(11)The Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76). 
(12)The Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2014 (division L of Public Law 113–76).  
(b)The rate for operations provided by subsection (a) is hereby reduced by 0.0554 percent.  
102. 
(a)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used for: (1) the new production of items not funded for production in fiscal year 2014 or prior years; (2) the increase in production rates above those sustained with fiscal year 2014 funds; or (3) the initiation, resumption, or continuation of any project, activity, operation, or organization (defined as any project, subproject, activity, budget activity, program element, and subprogram within a program element, and for any investment items defined as a P–1 line item in a budget activity within an appropriation account and an R–1 line item that includes a program element and subprogram element within an appropriation account) for which appropriations, funds, or other authority were not available during fiscal year 2014. 
(b)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used to initiate multi-year procurements utilizing advance procurement funding for economic order quantity procurement unless specifically appropriated later.  
103.Appropriations made by section 101 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act. 
104.Except as otherwise provided in section 102, no appropriation or funds made available or authority granted pursuant to section 101 shall be used to initiate or resume any project or activity for which appropriations, funds, or other authority were not available during fiscal year 2014. 
105.Appropriations made and authority granted pursuant to this joint resolution shall cover all obligations or expenditures incurred for any project or activity during the period for which funds or authority for such project or activity are available under this joint resolution. 
106.Unless otherwise provided for in this joint resolution or in the applicable appropriations Act for fiscal year 2015, appropriations and funds made available and authority granted pursuant to this joint resolution shall be available until whichever of the following first occurs: 
 (1)the enactment into law of an appropriation for any project or activity provided for in this joint resolution;  
(2)the enactment into law of the applicable appropriations Act for fiscal year 2015 without any provision for such project or activity; or  
(3)December 11, 2014. 
107.Expenditures made pursuant to this joint resolution shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law. 
108.Appropriations made and funds made available by or authority granted pursuant to this joint resolution may be used without regard to the time limitations for submission and approval of apportionments set forth in section 1513 of title 31, United States Code, but nothing in this joint resolution may be construed to waive any other provision of law governing the apportionment of funds. 
109.Notwithstanding any other provision of this joint resolution, except section 106, for those programs that would otherwise have high initial rates of operation or complete distribution of appropriations at the beginning of fiscal year 2015 because of distributions of funding to States, foreign countries, grantees, or others, such high initial rates of operation or complete distribution shall not be made, and no grants shall be awarded for such programs funded by this joint resolution that would impinge on final funding prerogatives. 
110.This joint resolution shall be implemented so that only the most limited funding action of that permitted in the joint resolution shall be taken in order to provide for continuation of projects and activities. 
111. 
(a)For entitlements and other mandatory payments whose budget authority was provided in appropriations Acts for fiscal year 2014, and for activities under the Food and Nutrition Act of 2008, activities shall be continued at the rate to maintain program levels under current law, under the authority and conditions provided in the applicable appropriations Act for fiscal year 2014, to be continued through the date specified in section 106(3). 
(b)Notwithstanding section 106, obligations for mandatory payments due on or about the first day of any month that begins after October 2014 but not later than 30 days after the date specified in section 106(3) may continue to be made, and funds shall be available for such payments. 
112.Amounts made available under section 101 for civilian personnel compensation and benefits in each department and agency may be apportioned up to the rate for operations necessary to avoid furloughs within such department or agency, consistent with the applicable appropriations Act for fiscal year 2014, except that such authority provided under this section shall not be used until after the department or agency has taken all necessary actions to reduce or defer non-personnel-related administrative expenses. 
113.Funds appropriated by this joint resolution may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 3094(a)(1)). 
114. 
(a)Each amount incorporated by reference in this joint resolution that was previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 or as being for disaster relief pursuant to section 251(b)(2)(D) of such Act is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of such Act or as being for disaster relief pursuant to section 251(b)(2)(D) of such Act, respectively. 
(b)The reduction in section 101(b) of this joint resolution shall not apply to— 
(1)amounts designated under subsection (a) of this section; or 
(2)amounts made available by section 101(a) by reference to the second paragraph under the heading Social Security Administration—Limitation on Administrative Expenses in division H of Public Law 113–76. 
(c)Section 6 of Public Law 113–76 shall apply to amounts designated in subsection (a) for Overseas Contingency Operations/Global War on Terrorism.  
115.During the period covered by this joint resolution, discretionary amounts appropriated for fiscal year 2015 that were provided in advance by appropriations Acts shall be available in the amounts provided in such Acts, reduced by the percentage in section 101(b). 
116.Notwithstanding section 101, amounts are provided for Department of Agriculture—Domestic Food Programs—Food and Nutrition Service—Commodity Assistance Program at a rate for operations of $275,701,000, of which $208,682,000 shall be for the Commodity Supplemental Food Program. 
117.For Department of Health and Human Services—Food and Drug Administration—Salaries and Expenses, amounts shall be made available by this joint resolution as if outsourcing facility fees authorized by 21 U.S.C. 379j–62, were included after 21 U.S.C. 381, in the second paragraph under such heading in division A of Public Law 113–76.  
118.Amounts made available by section 101 for Department of Commerce—National Oceanic and Atmospheric Administration—Procurement, Acquisition and Construction may be apportioned up to the rate for operations necessary to maintain the planned launch schedules for the Joint Polar Satellite System and the Geostationary Operational Environmental Satellite system. 
119.Notwithstanding any other provision of law, except sections 106 and 107 of this joint resolution, for Department of Defense—Overseas Contingency Operations—Operation and Maintenance—Operation and Maintenance, Army, up to $50,000,000, to be derived by reducing the amount otherwise made available by section 101 for such account, may be used to conduct surface and subsurface clearance of unexploded ordnance at closed training ranges used by the Armed Forces of the United States in Afghanistan: Provided, That such funds may only be used if the training ranges are not transferred to the Islamic Republic of Afghanistan for use by its armed forces: Provided further, That the authority provided by this section shall continue in effect through the earlier of the date specified in section 106(3) of this joint resolution or the date of the enactment of an Act authorizing appropriations for fiscal year 2015 for military activities of the Department of Defense: Provided further, That such amount is designated as provided under section 114 for such account. 
120.The following authorities shall continue in effect through the earlier of the date specified in section 106(3) of this joint resolution or the date of the enactment of an Act authorizing appropriations for fiscal year 2015 for military activities of the Department of Defense: 
(1)Section 1004 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 374 note). 
(2)Section 1215 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 113 note). 
(3)Section 127b of title 10, United States Code, notwithstanding subsection (c)(3)(C) of such section. 
(4)Subsection (b) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (20 U.S.C. 7703b(b)), notwithstanding paragraph (4) of such subsection.  
121. 
(a)Funds made available by section 101 for Department of Energy—Energy Programs—Uranium Enrichment Decontamination and Decommissioning Fund may be apportioned up to the rate for operations necessary to avoid disruption of continuing projects or activities funded in this appropriation. 
(b)The Secretary of Energy shall notify the Committees on Appropriations of the House of Representatives and the Senate not later than 3 days after each use of the authority provided in subsection (a). 
122. 
(a)Funds made available by section 101 for Department of Energy—Environmental and Other Defense Activities—Defense Environmental Cleanup for the Waste Isolation Pilot Plant may be obligated at a rate for operations necessary to assure timely execution of activities necessary to restore and upgrade the repository. 
(b)The Secretary of Energy shall notify the Committees on Appropriations of the House of Representatives and the Senate on each use of the spending rate authority provided in this section that exceeds customary apportionment allocations. 
123.Notwithstanding any other provision of this joint resolution, except section 106, the District of Columbia may expend local funds under the heading District of Columbia Funds for such programs and activities under title IV of H.R. 5016 (113th Congress), as passed by the House of Representatives on July 16, 2014, at the rate set forth under District of Columbia Funds—Summary of Expenses as included in the Fiscal Year 2015 Budget Request Act of 2014 (D.C. Act 20–370), as modified as of the date of the enactment of this joint resolution. 
124.Notwithstanding section 101, amounts are provided for Office of Special Counsel—Salaries and Expenses at a rate for operations of $22,939,000. 
125.The third proviso under the heading Small Business Administration—Business Loans Program Account in division E of Public Law 113–76 is amended by striking $17,500,000,000 and inserting $18,500,000,000: Provided, That amounts made available by section 101 for such proviso under such heading may be apportioned up to the rate for operations necessary to accommodate increased demand for commitments to general business loans under section 7(a) of the Small Business Act: Provided further, That this section shall become effective upon enactment of this joint resolution. 
126.Sections 1101(a) and 1104(a)(2)(A) of the Internet Tax Freedom Act (title XI of division C of Public Law 105–277; 47 U.S.C. 151 note) shall be applied by substituting the date specified in section 106(3) of this joint resolution for November 1, 2014. 
127.Section 550(b) of Public Law 109–295 (6 U.S.C. 121 note) shall be applied by substituting the date specified in section 106(3) of this joint resolution for October 4, 2014. 
128.The authority provided by section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) shall continue in effect through the date specified in section 106(3) of this joint resolution.  
129. 
(a)Amounts made available by section 101 for the Department of Homeland Security for U.S. Customs and Border Protection—Salaries and Expenses, U.S. Customs and Border Protection—Border Security Fencing, Infrastructure, and Technology, U.S. Customs and Border Protection—Air and Marine Operations, U.S. Customs and Border Protection—Construction and Facilities Management, and U.S. Immigration and Customs Enforcement—Salaries and Expenses shall be obligated at a rate for operations as necessary to respectively— 
(1)sustain the staffing levels of U.S. Customs and Border Protection officers and Border Patrol agents in accordance with the provisos under the heading U.S. Customs and Border Protection—Salaries and Expenses in division F of Public Law 113–76; 
(2)sustain border security and immigration enforcement operations; 
(3)sustain necessary Air and Marine operations; and 
(4)sustain the staffing levels of U.S. Immigration and Customs Enforcement agents, equivalent to the staffing levels achieved on September 30, 2014, and comply with the fifth proviso under the heading U.S. Immigration and Customs Enforcement—Salaries and Expenses in division F of Public Law 113–76.  
(b)The Secretary of Homeland Security shall notify the Committees on Appropriations of the House of Representatives and the Senate on each use of the authority provided in this section.  
130.Section 810 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6809) shall be applied by substituting on the date that is 1 year after the date specified in section 106(3) of the Continuing Appropriations Resolution, 2015 for 10 years after the date of the enactment of this Act. 
131. 
(a)The authority provided by subsection (m)(3) of section 8162 of the Department of Defense Appropriations Act, 2000 (40 U.S.C. 8903 note; Public Law 106–79) shall continue in effect through the date specified in section 106(3) of this joint resolution. 
(b)For the period covered by this joint resolution, the authority provided by the provisos under the heading Dwight D. Eisenhower Memorial Commission—Capital Construction in division E of Public Law 112–74 shall not be in effect.  
132.Activities authorized under part A of title IV and section 1108(b) of the Social Security Act (other than under section 413(h) of such Act) shall continue through the date specified in section 106(3) of this joint resolution, in the manner authorized for fiscal year 2014 (except that the amount appropriated for section 403(b) of such Act shall be $598,000,000, and the requirement to reserve funds provided for in section 403(b)(2) of such Act shall not apply with respect to this section), and out of any money in the Treasury of the United States not otherwise appropriated, there are hereby appropriated such sums as may be necessary for such purpose. Grants and payments may be made pursuant to this authority through the applicable portion of the first quarter of fiscal year 2015 at the pro rata portion of the level provided for such activities through the first quarter of fiscal year 2014. 
133.Amounts allocated to Head Start grantees from amounts identified in the seventh proviso under the heading Department of Health and Human Services—Administration for Children and Families—Children and Families Services Programs in Public Law 113–76 shall not be included in the calculation of the base grant in fiscal year 2015, as such term is used in section 640(a)(7)(A) of the Head Start Act (42 U.S.C. 9835(a)(7)(A)). 
134.The first proviso under the heading Department of Health and Human Services—Administration for Children and Families—Low Income Home Energy Assistance in division H of Public Law 113–76 shall be applied to amounts made available by this joint resolution by substituting 2015 for 2014. 
135. Amounts provided by this joint resolution for Department of Health and Human Services—Administration for Children and Families—Refugee and Entrant Assistance may be apportioned up to the rate for operations necessary to maintain program operations at the level provided in fiscal year 2014. 
136.In addition to the amount otherwise provided by this joint resolution for Department of Health and Human Services—Office of the Secretary—Public Health and Social Services Emergency Fund, there is appropriated $58,000,000 for an additional amount for fiscal year 2015, to remain available until September 30, 2015, for expenses necessary to support acceleration of countermeasure and product advanced research and development pursuant to section 319L of the Public Health Service Act for addressing Ebola. 
137.In addition to the amount otherwise provided by this joint resolution for Department of Health and Human Services—Centers for Disease Control and Prevention—Global Health, there is appropriated $30,000,000 for an additional amount for fiscal year 2015, to remain available until September 30, 2015, for expenses necessary to support the responses of the Centers for Disease Control and Prevention (referred to in this section as the CDC) to the outbreak of Ebola virus in Africa: Provided, That such funds shall be available for transfer by the Director of the CDC to other accounts of the CDC for such support: Provided further, That the Director of the CDC shall notify the Committees on Appropriations of the House of Representatives and the Senate not later than 30 days after the date of any transfer under the preceding proviso. 
138.Amounts made available by this joint resolution for Department of Education—Rehabilitation Services and Disability Research, Department of Education—Departmental Management—Program Administration, and Department of Health and Human Services—Administration for Community Living—Aging and Disability Services Programs may be obligated in the account and budget structure set forth in section 491 of the Workforce Innovation and Opportunity Act (42 U.S.C. 3515e). 
139. Of the unobligated balance of amounts provided by section 108 of Public Law 111–3, $4,549,000,000 is rescinded. 
140.Section 113 of division H of Public Law 113–76 shall be applied by substituting the date specified in section 106(3) for September 30, 2014. 
141. 
(a)Notwithstanding section 101, amounts are made available for accounts in title I of division J of Public Law 113–76 at an aggregate rate for operations of $6,558,223,500. 
(b)Not later than 30 days after the date of enactment of this joint resolution, the Secretary of Defense shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report delineating the allocation of budget authority in subsection (a) by account and project. 
142.Notwithstanding section 101, amounts are provided for Department of Veterans Affairs—Departmental Administration—General Operating Expenses, Veterans Benefits Administration at a rate for operations of $2,524,254,000. 
143.Notwithstanding section 101, amounts are provided for Department of Veterans Affairs—Departmental Administration—Office of Inspector General at a rate for operations of $126,411,000. 
144.Section 209 of the International Religious Freedom Act of 1998 (22 U.S.C. 6436) shall be applied by substituting the date specified in section 106(3) of this joint resolution for September 30, 2014. 
145.Amounts made available by section 101 for Broadcasting Board of Governors—International Broadcasting Operations, Bilateral Economic Assistance—Funds Appropriated to the President—Economic Support Fund, International Security Assistance—Department of State—International Narcotics Control and Law Enforcement, International Security Assistance—Department of State—Nonproliferation, Anti-terrorism, Demining and Related Programs, and International Security Assistance—Funds Appropriated to the President—Foreign Military Financing Program shall be obligated at a rate for operations as necessary to sustain assistance for Ukraine and independent states of the Former Soviet Union and Central and Eastern Europe to counter external, regional aggression and influence. 
146.Section 7081(4) of division K of Public Law 113–76 shall be applied to amounts made available by this joint resolution by substituting the date specified in section 106(3) of this joint resolution for September 30, 2014. 
147.The Export-Import Bank Act of 1945 (12 U.S.C. 635 et seq.) shall be applied through June 30, 2015, by substituting such date for September 30, 2014 in section 7 of such Act. 
148. 
(a)Section 44302(f) of title 49, United States Code, is amended by striking September 30, 2014 and inserting the date specified in section 106(3) of the Continuing Appropriations Resolution, 2015. 
(b)Section 44303(b) of title 49, United States Code, is amended by striking September 30, 2014 and inserting the date specified in section 106(3) of the Continuing Appropriations Resolution, 2015. 
(c)Section 44310(a) of title 49, United States Code, is amended by striking September 30, 2014 and inserting the date specified in section 106(3) of the Continuing Appropriations Resolution, 2015. 
149. 
(a)The Secretary of Defense is authorized, in coordination with the Secretary of State, to provide assistance, including training, equipment, supplies, and sustainment, to appropriately vetted elements of the Syrian opposition and other appropriately vetted Syrian groups and individuals for the following purposes: 
(1)Defending the Syrian people from attacks by the Islamic State of Iraq and the Levant (ISIL), and securing territory controlled by the Syrian opposition. 
(2)Protecting the United States, its friends and allies, and the Syrian people from the threats posed by terrorists in Syria. 
(3)Promoting the conditions for a negotiated settlement to end the conflict in Syria. 
(b)Not later than 15 days prior to providing assistance authorized under subsection (a) to vetted recipients for the first time— 
(1)the Secretary of Defense, in coordination with the Secretary of State, shall submit to the appropriate congressional committees and leadership of the House of Representatives and Senate a report, in unclassified form with a classified annex as appropriate, that contains a description of— 
(A)the plan for providing such assistance; 
(B)the requirements and process used to determine appropriately vetted recipients; and 
(C)the mechanisms and procedures that will be used to monitor and report to the appropriate congressional committees and leadership of the House of Representatives and Senate on unauthorized end-use of provided training and equipment and other violations of relevant law by recipients; and 
(2)the President shall submit to the appropriate congressional committees and leadership of the House of Representatives and Senate a report, in unclassified form with a classified annex as appropriate, that contains a description of how such assistance fits within a larger regional strategy. 
(c)The plan required in subsection (b)(1) shall include a description of— 
(1)the goals and objectives of assistance authorized under subsection (a); 
(2)the concept of operations, timelines, and types of training, equipment, and supplies to be provided; 
(3)the roles and contributions of partner nations; 
(4)the number of United States Armed Forces personnel involved; 
(5)any additional military support and sustainment activities; and 
(6)any other relevant details. 
(d)Not later than 90 days after the Secretary of Defense submits the report required in subsection (b)(1), and every 90 days thereafter, the Secretary of Defense, in coordination with the Secretary of State, shall provide the appropriate congressional committees and leadership of the House of Representatives and the Senate with a progress report. Such progress report shall include a description of— 
(1)any updates to or changes in the plan, strategy, vetting requirements and process, and end-use monitoring mechanisms and procedures, as required in subsection (b)(1); 
(2)statistics on green-on-blue attacks and how such attacks are being mitigated; 
(3)the groups receiving assistance authorized under subsection (a); 
(4)the recruitment, throughput, and retention rates of recipients and equipment; 
(5)any misuse or loss of provided training and equipment and how such misuse or loss is being mitigated; and 
(6)an assessment of the effectiveness of the assistance authorized under subsection (a) as measured against subsections (b) and (c).  
(e)For purposes of this section, the following definitions shall apply: 
(1)The term appropriately vetted means, with respect to elements of the Syrian opposition and other Syrian groups and individuals, at a minimum, assessments of such elements, groups, and individuals for associations with terrorist groups, Shia militias aligned with or supporting the Government of Syria, and groups associated with the Government of Iran. Such groups include, but are not limited to, the Islamic State of Iraq and the Levant (ISIL), Jabhat al Nusrah, Ahrar al Sham, other al-Qaeda related groups, and Hezbollah. 
(2)The term appropriate congressional committees means— 
(A)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives; and 
(B)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate. 
(f)The Department of Defense may submit a reprogramming or transfer request to the congressional defense committees for funds made available by section 101(a)(3) of this joint resolution and designated in section 114 of this joint resolution to carry out activities authorized under this section notwithstanding sections 102 and 104 of this joint resolution. 
(g)The Secretary of Defense may accept and retain contributions, including assistance in-kind, from foreign governments to carry out activities as authorized by this section which shall be credited to appropriations made available by this joint resolution for the appropriate operation and maintenance accounts, except that any funds so accepted by the Secretary shall not be available for obligation until a reprogramming action is submitted to the congressional defense committees: Provided, That amounts made available by this subsection are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That such amounts shall be available only if the President so designates such amounts and transmits such designations to the Congress. 
(h)The authority provided in this section shall continue in effect through the earlier of the date specified in section 106(3) of this joint resolution or the date of the enactment of an Act authorizing appropriations for fiscal year 2015 for military activities of the Department of Defense. 
(i)Nothing in this section shall be construed to constitute a specific statutory authorization for the introduction of United States Armed Forces into hostilities or into situations wherein hostilities are clearly indicated by the circumstances. 
(j)Nothing in this section supersedes or alters the continuing obligations of the President to report to Congress pursuant to section 4 of the War Powers Resolution (50 U.S.C. 1543) regarding the use of United States Armed Forces abroad. 
This joint resolution may be cited as the Continuing Appropriations Resolution, 2015. 
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
